ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_02_FR.txt.                                                                              614




        OPINION INDIVIDUELLE DE M. LE JUGE TOMKA

[Traduction]

   Compétence ratione materiae de la Cour au titre de la CIRFT — CIRFT en
tant qu’instrument de droit pénal — Demandes de l’Ukraine relatives au soutien
apporté lors d’un conflit armé interne — Droits que l’Ukraine cherche à protéger
ayant été jugés dépourvus de plausibilité au stade des mesures conservatoires —
Regret que la Cour n’ait pas analysé si les demandes de l’Ukraine relevaient de la
CIRFT — Fourniture d’armes excédant la portée du terme « fonds » — Demandes
de l’Ukraine échappant à la compétence de la Cour.
   Compétence ratione materiae de la Cour au titre de la CIEDR — Regret que la
Cour n’ait pas analysé en détail les demandes de l’Ukraine — CIEDR ne prévoyant
pas de droit absolu à un enseignement dans la langue maternelle — Discrimination
alléguée en matière d’égalité devant la loi entrant dans le champ d’application de
la CIEDR — Compétence de la Cour au titre de la CIEDR ne s’étendant qu’à
certaines des demandes de l’Ukraine — Cour compétente pour connaître de ces
demandes.
   Conditions procédurales préalables à la compétence de la Cour au titre de la
CIEDR — Recours à la négociation et aux procédures prévues par la CIEDR ne
devant pas constituer une charge trop lourde préalablement à la saisine de la
Cour — Lecture logique du libellé de l’article 22 exigeant le cumul des conditions
préalables — Contexte corroborant la nécessité de recourir au préalable aux
procédures prévues par la CIEDR — Rupture avec la pratique en ne considérant
pas les travaux préparatoires — Travaux préparatoires confirmant le caractère
cumulatif des conditions préalables — Nécessité toutefois, dans les circonstances
de la présente affaire, de ne pas pécher par excès de formalisme en exigeant le
recours aux procédures sous les auspices du Comité.
   Responsabilité de l’Etat — Violation d’une obligation internationale nécessaire
pour que la responsabilité de l’Etat puisse être engagée.

   1. La manière dont la Cour a traité les exceptions préliminaires de la
Fédération de Russie quant à sa compétence ratione materiae et dont elle
s’est déclarée compétente au titre des deux conventions invoquées par
l’Ukraine appelle certaines observations. Je commencerai par la conven-
tion internationale pour la répression du ﬁnancement du terrorisme
(ci-après la « CIRFT »).


         I. La convention internationale pour la répression
                   du financement du terrorisme

   2. La CIRFT est une convention de droit pénal classique. En son
article 2, elle déﬁnit avec précision l’infraction de ﬁnancement du terro-
risme en décrivant tant son élément objectif (l’acte en lui-même ou l’ac-
tus reus) que son élément subjectif (la mens rea). Elle impose aux Etats
parties — comme toute convention de droit pénal — d’ériger en infrac-

                                                                               60

        application de la cirft et de la ciedr (op. ind. tomka)           615

tions pénales au regard de leur droit interne les infractions visées en son
article 2 et de prévoir des peines appropriées tenant compte de la gravité
de telles infractions. Elle leur fait également obligation — là encore, de
manière tout à fait habituelle pour les instruments de ce type — d’établir,
s’il y a lieu, leur compétence à l’égard des infractions visées et de coopérer
à la prévention de celles-ci (cette dernière obligation étant précisée davan-
tage à l’article 18). En son préambule, la convention énonce clairement
son objet, à savoir que les Etats l’ont adoptée parce qu’ils étaient

    « [c]onvaincus de la nécessité urgente de renforcer la coopération
    internationale entre [eux] pour l’élaboration et l’adoption de mesures
    eﬃcaces destinées à prévenir le ﬁnancement du terrorisme ainsi qu’à
    le réprimer en en poursuivant et punissant les auteurs ».
Il convient de considérer et d’interpréter la convention à la lumière de son
objet et de son but, en tenant compte de son caractère pénal.
   3. Selon l’Ukraine, la CIRFT s’applique aux actes impliquant le
recours à des armes et à la force armée dans la partie orientale de son
territoire, qui ont eu lieu dans le cadre de ce que l’on peut qualiﬁer de
conﬂit armé interne. Dans son mémoire, l’Ukraine fait en particulier état
d’actes accomplis par les prétendues République populaire de Donetsk
(ci-après la « RPD ») et République populaire de Louhansk (ci-après la
« RPL ») pour contrer, y compris par la force, les eﬀorts déployés par le
Gouvernement ukrainien aﬁn de restaurer son plein contrôle sur la région.
   4. Il convient de rappeler que, dans son ordonnance en indication de
mesures conservatoires du 19 avril 2017, la Cour a rejeté la demande de
l’Ukraine fondée sur la CIRFT. Elle n’a pas jugé que les droits dont
l’Ukraine recherchait la protection étaient au moins plausibles, n’ayant
pas été convaincue qu’il existait « des raisons suﬃsantes pour considérer
que les autres éléments ﬁgurant au paragraphe 1 de l’article 2, tels que les
éléments de l’intention ou de la connaissance … [étaient] réunis » (Appli-
cation de la convention internationale pour la répression du financement du
terrorisme et de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Ukraine c. Fédération de Russie), mesures
conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 131-132,
par. 75). Ainsi que l’a relevé la Cour, « [à] ce stade de la procédure,
l’Ukraine [ne lui avait] pas soumis … de preuves oﬀrant une base suﬃ-
sante pour que la réunion de ces éléments [visés à l’article 2] [pût] être
jugée plausible » (ibid.).
   5. Cette conclusion a conduit l’Ukraine à remanier dans son mémoire
(arrêt, par. 19) les demandes qu’elle avait initialement présentées dans sa
requête introductive d’instance (arrêt, par. 18) — encore que, sur le fond,
celles-ci demeurent peu ou prou identiques. Il ressort de son mémoire que
l’Ukraine continue de faire grief à la Fédération de Russie d’avoir com-
mis des actes qui, à son sens, sont contraires à la CIRFT. D’une quaran-
taine de pages, le chapitre 2 de cette pièce s’intitule « Financement russe
du terrorisme en Ukraine » et décrit « les multiples manières dont, par le

                                                                           61

        application de la cirft et de la ciedr (op. ind. tomka)            616

truchement de nombreux représentants de l’Etat, la Fédération de Russie
a non seulement toléré, mais aussi encouragé et soutenu le ﬁnancement de
groupes armés illicites en Ukraine, notamment en leur fournissant les
armes qui ont été utilisées aux ﬁns des actes de terrorisme relatés au cha-
pitre 1 » (mémoire de l’Ukraine, p. 80, par. 132). Le « ﬁnancement russe
du terrorisme en Ukraine » aurait ainsi compris la fourniture « massive »
d’armes et de munitions à des « groupes armés illicites en Ukraine » (ibid.,
p. 81-85, par. 133-136), la fourniture ou le « transfert » du missile antiaé-
rien russe de type Bouk utilisé pour abattre l’appareil assurant le
vol MH17 (ibid., p. 86-98, par. 137-154), la fourniture à la RPD et à la
RPL de lance-roquettes multiples qui ont servi à des tirs d’artillerie contre
des civils ukrainiens (ibid., p. 98-104, par. 155-161), la fourniture d’explo-
sifs utilisés pour bombarder des villes ukrainiennes (ibid., p. 104-108,
par. 162-168), la fourniture à la RPD, la RPL et à d’autres groupes armés
d’un « entraînement complet sur le sol russe » (ibid., p. 109-113,
par. 169-173), ainsi que la levée de fonds destinés à des groupes armés
illicites présents en Ukraine (ibid., p. 113-119, par. 174-180).
    6. Dans un premier temps, la Cour rappelle que, comme elle l’a déclaré
dans son arrêt sur l’exception préliminaire en l’aﬀaire des Plates-formes
pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique)
(C.I.J. Recueil 1996 (II), p. 809-810),
    « pour déterminer si elle a compétence ratione materiae au titre d’une
    clause compromissoire visant les diﬀérends concernant l’interpréta-
    tion ou l’application d’un traité, il lui faut rechercher si les actes dont
    le demandeur tire grief « entrent dans les prévisions » du traité conte-
    nant la clause » (arrêt, par. 57).
Mais, en ﬁn de compte, la Cour ne vériﬁe pas si les actes susmentionnés,
décrits au chapitre 2 du mémoire de l’Ukraine, entrent dans les prévisions
de la CIRFT. En lieu et place, elle s’attache à déﬁnir l’expression « auteurs
d’infractions de ﬁnancement d’actes de terrorisme ». Comme l’on peut s’y
attendre dans un instrument de droit pénal, la CIRFT emploie, en son
article 2, l’expression « toute personne », une formule usitée dans nombre
de lois et codes pénaux pour désigner l’auteur d’une infraction. La Cour
réserve au stade du fond l’examen de l’autre élément des infractions (la
mens rea), c’est-à-dire l’intention d’un auteur de voir les fonds utilisés aux
ﬁns d’un acte de terrorisme, ou sa connaissance d’une telle utilisation
(ibid., par. 63).
   7. La Cour s’abstient également de déterminer la portée du terme
« fonds » employé dans la convention, et en particulier de dire si ce terme
inclut les armes fournies par un Etat, alors même qu’elle se prononce sur
sa compétence ratione materiae (ibid., par. 56). Ainsi qu’elle le reconnaît,
pour établir sa compétence, « [i]l peut … se révéler nécessaire d’interpréter
les dispositions qui déﬁnissent le champ d’application du traité » (ibid.,
par. 57). L’une de ces dispositions est le paragraphe 1 de l’article premier
de la CIRFT, qui déﬁnit le terme « fonds » aux ﬁns de la convention. La
Cour admet que la portée de ce terme « touch[e] au champ d’application

                                                                            62

        application de la cirft et de la ciedr (op. ind. tomka)            617

de la CIRFT » (arrêt, par. 62) mais, contre toute attente, estime qu’il n’y
a « nul besoin de traiter de cette question … au stade actuel de la procé-
dure » (ibid.). Selon elle, l’interprétation de la déﬁnition du terme « fonds »
« pourrait toutefois être pertinente, le cas échéant, lors de l’examen au
fond » (ibid.).
   8. Je ne suis pas convaincu qu’il s’agisse de la bonne méthode. La
détermination de la portée du terme « fonds » est une question clairement
juridique qui dépend de l’interprétation de la convention. La portée de ce
terme « touch[e] au champ d’application de la CIRFT » (ibid.) et a donc
une incidence directe sur celle de la compétence ratione materiae de la
Cour. Etablir avec davantage de précision la portée de cette compétence
à ce stade aurait permis de préciser quelles demandes de l’Ukraine pou-
vaient éventuellement en relever et être examinées plus avant à l’étape du
fond. Cette question a été laissée en suspens, alors que la déﬁnition juri-
dique du terme « fonds » aux ﬁns de la CIRFT n’est pas étroitement liée
au fond. Ainsi, le principal objectif de cette phase de la procédure consa-
crée à la compétence n’est pas pleinement réalisé. En outre, il est bon de
rappeler la jurisprudence de la Cour. En 1972, celle-ci avait aﬃrmé qu’elle
« d[evait] … toujours s’assurer de sa compétence et [qu’]elle d[evait], s’il y
a[vait] lieu, l’examiner d’oﬃce » (Appel concernant la compétence du
Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 52,
par. 13). Même si, par cette déclaration, elle répondait à l’argument de
l’Inde selon lequel le Pakistan ne pouvait contester sa compétence au
motif qu’il n’avait pas soulevé d’exception « préliminaire », la Cour a
invoqué cette jurisprudence quelque trente-cinq ans plus tard, lorsqu’elle
a dit que son arrêt de 1996 sur la compétence et la recevabilité en l’aﬀaire
du Génocide traitait implicitement une question qu’aucune des parties
n’avait soulevée devant elle à l’époque, lors de la phase juridictionnelle,
mais qui était pertinente pour sa compétence (Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-Herzégo-
vine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 91,
par. 118).

   9. Sur la base d’un examen extrêmement superﬁciel de l’exception pré-
liminaire de la Fédération de Russie, sans réellement appliquer le critère
énoncé dans l’arrêt des Plates-formes pétrolières et analyser si les diﬀé-
rents actes de la Fédération de Russie dont l’Ukraine tire grief au cha-
pitre 2 de son mémoire entrent dans les prévisions des articles 8, 9, 10, 12
et 18 de la CIRFT, invoqués par l’Ukraine à l’appui des demandes qu’elle
a présentées dans ses conclusions (mémoire de l’Ukraine, p. 362-363,
par. 653), la Cour « conclut que l’exception soulevée par la Fédération de
Russie quant à sa compétence ratione materiae au titre de la CIRFT ne
peut être retenue » (arrêt, par. 64).
   10. Nonobstant les observations qui précèdent sur la manière dont ont été
traitées les exceptions préliminaires d’incompétence soulevées par la Fédéra-
tion de Russie au titre de l’article 24 de la CIRFT, je conviens avec la Cour
que « [l]e ﬁnancement par un Etat d’actes de terrorisme n’est pas visé par la

                                                                            63

        application de la cirft et de la ciedr (op. ind. tomka)            618

CIRFT » et qu’« [u]n tel ﬁnancement n’entre pas dans le champ d’application
de cet instrument » (arrêt, par. 59, 60 et 61). La décision de la Cour relative
à sa compétence au titre de la CIRFT devrait être lue sous l’éclairage de cette
conclusion, qui est énoncée à plusieurs reprises dans l’arrêt.
   11. Les actes dont l’Ukraine tire grief au chapitre 2 de son mémoire
(p. 80-119) sous l’intitulé « Financement russe du terrorisme en Ukraine »,
et qui sont énumérés au paragraphe 5 ci-dessus, consistent dans une large
mesure en la fourniture d’armes à la RPD et à la RPL par la Fédération
de Russie. Quand bien même ils seraient prouvés, ces actes n’entrent pas,
à mon sens, dans le champ d’application de la CIRFT. C’est pourquoi je
ne souscris pas à la conclusion de la majorité.


         II. La convention internationale sur l’élimination
            de toutes les formes de discrimination raciale

   12. J’en viens maintenant à la manière dont la Cour a traité les excep-
tions préliminaires d’incompétence soulevées par la Fédération de Russie
relativement aux demandes présentées par l’Ukraine au titre de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (ci-après la « CIEDR »).
   13. La décision que la Cour a prise au sujet de sa compétence ratione
materiae au titre de la CIEDR n’est guère plus détaillée. Elle tient en fait
en trois paragraphes. Dans le premier (arrêt, par. 94), la Cour dit ce
qu’elle n’a pas besoin de faire à ce stade de la procédure. Dans le suivant
(ibid., par. 95), elle rappelle que, au stade de la compétence, elle « doit
seulement déterminer si les mesures dont l’Ukraine tire grief entrent dans
les prévisions de la convention ». Enﬁn, dans le dernier paragraphe de son
« analyse », elle se borne à considérer que,
     « compte [tenu] des droits et obligations formulés en termes généraux
     dans la convention, y compris … la liste non exhaustive de droits
     ﬁgurant à l’article 5, … les mesures dont l’Ukraine tire grief … sont
     susceptibles de porter atteinte à la jouissance de certains droits pro-
     tégés par la CIEDR » (ibid., par. 96).
Et de conclure que « [c]es mesures entrent dès lors dans les prévisions de
cet instrument » (ibid.). La Cour se contente d’énoncer cette conclusion
sans l’appuyer sur une démonstration raisonnable et suﬃsante.
   14. Là encore, la Cour ne procède à aucune analyse détaillée des excep-
tions préliminaires de la Fédération de Russie, présentées sur près de qua-
rante pages (exceptions préliminaires soulevées par la Fédération de
Russie, vol. I, p. 139-182, par. 294-359). Par exemple, le défendeur sou-
tient que « [l]e point v) de l’alinéa e) de l’article 5 de la CIEDR ne prévoit
pas, contrairement à ce que prétend l’Ukraine, de droit absolu à un ensei-
gnement « dans la langue maternelle » » (ibid., p. 158, par. 329). La Cour
ne répond pas à cet argument, qui porte sur le champ d’application de la
CIEDR, et laisse cette question irrésolue pour le stade du fond.

                                                                            64

        application de la cirft et de la ciedr (op. ind. tomka)            619

   15. Cela étant, certaines des demandes de l’Ukraine relèvent du
champ d’application de la CIEDR, entre autres celle selon laquelle le
défendeur « manqu[e] de garantir le droit des membres des communautés
ukrainienne et tatare de Crimée à l’égalité devant la loi, notamment
dans la jouissance … du droit à un traitement égal devant les tribunaux et
tout autre organe administrant la justice » (mémoire de l’Ukraine,
p. 363, par. 653 i)). Le point de savoir si le défendeur manque eﬀective-
ment à cette obligation reste à prouver par le demandeur, et le défen-
deur aura tout loisir de réfuter ces allégations. C’est toutefois au stade
du fond qu’il conviendra de traiter cette question. Etant donné qu’au
moins certaines des demandes de l’Ukraine entrent dans le champ
d’application de la CIEDR, encore que la Cour n’ait malheureusement
pas précisé lesquelles, j’ai ﬁnalement voté dans le même sens que la
majorité.
   16. J’éprouve en outre des réserves sur la manière dont la Cour a traité
la question des conditions procédurales préalables à sa saisine qui sont
énoncées à l’article 22 de la CIEDR. Après analyse, la Cour conclut que
ces conditions ont un caractère alternatif. En conséquence, avant toute
saisine de la Cour au titre de la CIEDR, il faut au moins soit qu’une ten-
tative de négocier de bonne foi sur les questions relevant de l’objet de la
convention ait eu lieu, soit que le Comité pour l’élimination de la discri-
mination raciale (ci-après le « Comité ») ait été saisi du diﬀérend, sans que
celui-ci ait pu être réglé.
   17. Pour parvenir à cette conclusion, la Cour s’appuie essentiellement
sur la considération suivante :
        « [S]i [la négociation et le recours aux procédures sous les auspices
     du Comité] devaient être tenu[s] pour des conditions cumulatives,
     les Etats devraient tenter de négocier en vue de convenir d’un règle-
     ment de leur diﬀérend puis, après l’échec de leurs négociations, por-
     ter la question devant le Comité en vue d’engager une nouvelle
     négociation visant, là encore, à convenir d’un règlement. » (Arrêt,
     par. 110.)
Selon elle, « pareille interprétation n’est pas étayée par le contexte de l’ar-
ticle 22 de la CIEDR » (ibid.).
   18. Pourtant, il n’est dit nulle part dans les dispositions pertinentes
concernant les procédures sous les auspices du Comité, à savoir les
articles 11 à 13 de la convention, que des négociations préalables doivent
avoir été menées avant que la question puisse être portée devant le
Comité. Aux termes du paragraphe 1 de l’article 11, « [s]i un Etat partie
estime qu’un autre Etat également partie n’applique pas les dispositions
de la présente Convention, il peut appeler l’attention du Comité sur la
question ». Le Comité transmet alors la communication à l’Etat partie
intéressé. Selon le paragraphe 2 de ce même article, si la question n’est
pas réglée dans un délai de six mois, soit par voie de négociations bilaté-
rales soit par toute autre procédure, l’un et l’autre Etats auront le droit de
la soumettre à nouveau au Comité. Il ressort donc clairement des disposi-

                                                                            65

       application de la cirft et de la ciedr (op. ind. tomka)           620

tions de l’article 11 que les négociations constituent l’un des éléments du
processus institué devant le Comité, et non une condition préalable à la
saisine de celui-ci.
   19. Il en découle que, en portant une question à l’attention du Comité
en vertu de l’article 11, un Etat prouve sa volonté d’engager des négocia-
tions avec l’autre Etat partie dans le cadre des procédures devant le
Comité. Si ces négociations ou la poursuite des procédures n’aboutissent
pas, l’une ou l’autre des parties peut saisir la Cour, car il aura été tenté,
sans succès, de régler le diﬀérend tant par la voie des négociations que par
les procédures de conciliation prévues aux articles 11 à 13 de la CIEDR.
   20. La Cour estime que des expressions telles que « sans retard » et
« rapidement », ﬁgurant respectivement au paragraphe 1 de l’article 2 et
dans le préambule de la convention, étayent son interprétation au motif
que lesdites dispositions montrent que « les Etats parties avaient pour
objectif d’éliminer eﬀectivement et rapidement toutes les formes de discri-
mination raciale » (arrêt, par. 111). Et d’ajouter qu’« un tel objectif pour-
rait … être plus diﬃcile à atteindre si les conditions procédurales
préalables énoncées à l’article 22 étaient cumulatives ».
   21. Je crains que cette position tende à sous-estimer l’utilité d’autres
moyens de règlement paciﬁque des diﬀérends ainsi que le rôle d’autres
organes et, par ailleurs, qu’elle laisse entendre que la Cour peut régler un
diﬀérend « rapidement », ce qui n’est guère réaliste. La Cour a été saisie
du présent diﬀérend le 16 janvier 2017 et, compte tenu du nombre d’af-
faires actuellement inscrites à son rôle, il est fort peu probable qu’elle
rende son arrêt sur le fond avant 2023.
   22. A mes yeux, l’article 22 de la CIEDR devrait être interprété comme
imposant des conditions cumulatives. En vertu de cet article, pour pou-
voir être porté devant la Cour, un diﬀérend doit « n[e] pas [avoir] été réglé
par voie de négociation ou au moyen des procédures expressément pré-
vues par l[a] Convention ». L’Ukraine insiste beaucoup sur le sens ordi-
naire de la conjonction « ou » pour étayer le caractère alternatif qu’elle
prête aux conditions préalables. Mais ce n’est pas le sens ordinaire de
cette conjonction que la Cour doit déterminer ; c’est celui du membre de
phrase « qui n’aura pas été réglé par voie de négociation ou au moyen des
procédures… », lequel peut se lire de deux manières. D’une part, il peut
faire référence à un diﬀérend qui n’aura pas été réglé par voie de négocia-
tion et qui n’aura pas été réglé au moyen des procédures prévues, ainsi
que l’entend la Fédération de Russie. De l’autre, il peut faire référence à
un diﬀérend qui n’aura pas été réglé par voie de négociation ou qui n’aura
pas été réglé au moyen des procédures sous les auspices du Comité, ainsi
que le maintient l’Ukraine. Le choix de l’interprétation à retenir dépend
de la lecture que l’on fait conjointement de la tournure négative (« n’aura
pas ») et de la conjonction « ou » dans cette phrase.
   23. Une lecture logique du libellé de l’article 22 milite en faveur d’une
lecture cumulative. La négation (« ne pas ») et la conjonction « ou » étant
des connecteurs logiques, il est raisonnable d’appliquer une logique propo-
sitionnelle lorsque l’on interprète la phrase dans laquelle elles sont

                                                                          66

         application de la cirft et de la ciedr (op. ind. tomka)                     621

employées. D’après la première loi de Morgan sur la logique proposition-
nelle formelle, « la négation de la disjonction [de deux propositions] est
équivalente à la conjonction des négations des deux propositions, autre-
ment dit, « non (p ou q) » est égal à « (non p) et (non q) », ce que l’on peut
encore exprimer par la formule « ~(pq) Ł ~p·~q » » 1. Cette lecture est
conforme au contexte sémantique de l’article 22. Un diﬀérend peut être
réglé soit par voie de négociation directe entre les parties soit au moyen des
procédures visées aux articles 11 à 13 de la CIEDR, mais pas de ces deux
manières simultanément. En conséquence, s’agissant d’un diﬀérend hors de
la compétence de la Cour, la conjonction « ou » doit être disjonctive. La
négation de cette disjonction doit donc être comprise comme renvoyant à
des diﬀérends qui n’ont été réglés ni par voie de négociation ni par les pro-
cédures sous les auspices du Comité. Ce n’est que lorsque les négociations
et les procédures en question n’ont pas permis de régler un diﬀérend qu’il
est satisfait à la condition selon le sens ordinaire des termes de l’article 22.
   24. Lorsque l’on tient compte du contexte, il convient également, aﬁn
de préserver l’eﬃcacité des articles 11 à 13 de la CIEDR et de la commis-
sion de conciliation qui y est prévue, de privilégier une lecture cumulative
imposant le recours aux procédures de règlement des diﬀérends interéta-
tiques sous les auspices du Comité. Conformément à la règle codiﬁée au
paragraphe 2 de l’article 31 de la convention de Vienne sur le droit des
traités, le contexte à prendre en considération est le texte intégral de la
CIEDR, préambule inclus. Il convient en particulier de tenir compte, aux
ﬁns de l’interprétation de l’article 22, du mécanisme de la commission de
conciliation établi aux articles 12 et 13.
   25. Il serait préjudiciable à l’eﬃcacité des procédures sous les auspices du
Comité d’interpréter le recours à celles-ci comme étant facultatif avant la
saisine de la Cour. Le principe de l’eﬀet utile « joue … un rôle important en
droit des traités et dans la jurisprudence de cette Cour » (Compétence en
matière de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt,
C.I.J. Recueil 1998, p. 455, par. 52). La nécessité d’une lecture cumulative
pour préserver l’eﬀet utile des articles 11 à 13 de la CIEDR est mise en évi-
dence par la diﬀérence qui existe entre les procédures sous les auspices du
Comité et celle de la Cour. Du point de vue d’un Etat demandeur, il existe
plusieurs motifs de préférer la Cour. Tout d’abord, les procédures sous les
auspices du Comité ne donnent lieu qu’à un rapport contenant des consta-
tations de fait et des recommandations (art. 13, par. 1), alors qu’un arrêt de
la Cour a force obligatoire, conformément au paragraphe 1 de l’article 94 de
la Charte des Nations Unies et à l’article 59 du Statut de la Cour. En outre,
il n’est pas possible d’obtenir l’indication de mesures conservatoires durant
les procédures sous les auspices du Comité, tandis que la Cour a le pouvoir
d’indiquer de telles mesures contraignantes en vertu de l’article 41 de son
Statut.

   1 « Augustus De Morgan », Britannica Academic, Encyclopædia Britannica, 26 octobre

2016, accessible à l’adresse suivante : https://academic.eb.com/levels/collegiate/article/
Augustus-De-Morgan/29609 (dernière consultation le 3 octobre 2019).

                                                                                       67

        application de la cirft et de la ciedr (op. ind. tomka)            622

   26. Cette préférence se trouve conﬁrmée par la pratique des Etats.
Ceux-ci ne recourent aux procédures interétatiques devant le Comité que
s’ils n’ont pas la possibilité de saisir la Cour. La seule exception est l’af-
faire opposant le Qatar aux Emirats arabes unis, qui concerne l’Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale et qui est également pendante devant la Cour.
Compte tenu de ce qui précède, le contexte est clairement en faveur d’une
interprétation cumulative des conditions procédurales préalables énon-
cées à l’article 22 de la CIEDR. Toute autre conclusion reviendrait à dire
que les articles 11 à 13 de la CIEDR ont été conçus comme un dispositif
supplétif contre les Etats qui émettraient des réserves à l’article 22 et ne
reconnaîtraient donc pas la compétence de la Cour. Or rien ne laisse à
penser que telle était l’intention des Etats lorsqu’ils ont négocié le texte de
la future convention.
   27. Les travaux préparatoires de la CIEDR indiquent même le
contraire et conﬁrment l’interprétation selon laquelle les conditions pré-
alables sont cumulatives. S’écartant de sa pratique récente — y compris du
paragraphe 59 de l’arrêt concernant la CIRFT —, la Cour a refusé de se
pencher sur ces travaux. Bien qu’elle « relève que les deux Parties
invoquent les travaux préparatoires de la CIEDR à l’appui de leurs argu-
ments respectifs », « la Cour est d’avis que point n’est besoin pour elle [de
les] examiner » (arrêt, par. 112). Il s’agit là d’un revirement « spectacu-
laire » étant donné que, voici tout juste huit ans, lorsqu’elle avait inter-
prété cette même disposition — l’article 22 de la CIEDR —, la Cour
n’avait pas négligé les travaux préparatoires. A l’époque, après avoir de
même relevé que « les Parties [avaient] présenté de nombreux arguments
relatifs aux travaux préparatoires et les [avaient] cités à l’appui de leurs
interprétations respectives » de l’article 22, et après avoir cité quatre
exemples d’aﬀaires dans lesquelles elle s’était penchée sur les travaux pré-
paratoires, la Cour était parvenue à la conclusion qu’« il conv[enait],
en l’espèce, … [de les] examiner » (Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 128, par. 142 (les italiques sont de moi)). En
matière d’approche et de raisonnement judiciaires, la constance est une
vertu et je ne vois donc aucune raison pour la Cour de changer de cap.
   28. Le projet de convention soumis par le Conseil économique et social
à l’Assemblée générale sur la base du rapport de la Commission des droits
de l’homme ne contenait ni dispositions institutionnelles établissant le
Comité ni disposition relative au règlement des diﬀérends (Projet de
convention internationale sur l’élimination de toutes les formes de discri-
mination raciale, Nations Unies, doc. E/RES/1015 B (XXXVII)). En fait,
celles-ci ont été ajoutées au cours des débats de la Troisième Commission
(rapport de la Troisième Commission : Projet de convention internatio-
nale sur l’élimination de toutes les formes de discrimination raciale,
Nations Unies, doc. A/6181). Outre ce projet, le Conseil a soumis à l’As-
semblée un document de travail préparé par le Secrétaire général conte-

                                                                            68

       application de la cirft et de la ciedr (op. ind. tomka)          623

nant un projet de clauses ﬁnales, dont une relative au règlement des
diﬀérends (Nations Unies, doc. E/CN.4/L.679 ; voir également
doc. A/6181, par. 4 d)). Dans ce document, le Secrétaire général donnait
l’exemple de quatre clauses compromissoires tirées de traités multilaté-
raux existants (Nations Unies, doc. E/CN.4/L.679, p. 15-16). La Troi-
sième Commission a examiné la question d’une clause compromissoire le
7 décembre 1965, lors de sa 1367e séance (voir Nations Unies, doc. A/C.3/
SR.1367). Comme base de discussion, le Bureau de la Commission avait
proposé un texte similaire :
      « Tout diﬀérend entre deux ou plusieurs Etats contractants tou-
    chant l’interprétation ou l’application de la présente Convention, qui
    n’aura pas été réglé par voie de négociation, sera porté, à la requête
    de toute partie au diﬀérend, devant la Cour internationale de Justice
    pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
    conviennent d’un autre mode de règlement. » (Nations Unies,
    doc. A/C.3/L.1237, p. 4 ; voir aussi doc. A/6181, par. 197.)
   29. L’ajout, après le terme « négociation », de la formule « ou au moyen
des procédures expressément prévues par ladite Convention » a été pro-
posé conjointement par le Ghana, la Mauritanie et les Philippines
(Nations Unies, doc. A/C.3/L.1313 ; voir aussi doc. A/6181, par. 199) et a
été approuvé à l’unanimité par la Troisième Commission (Nations Unies,
doc. A/C.3/SR.1367, par. 41). Au cours des débats, seul le Ghana a exposé
ses vues à ce sujet, son représentant ayant
    « estim[é] que l’amendement … s’expliqu[ait] de lui-même. Le projet
    de convention prévoit certains dispositifs qu’il convient d’utiliser
    pour le règlement des diﬀérends avant de saisir la Cour internationale
    de Justice. L’amendement se réfère simplement aux procédures pré-
    vues par la convention. » (Nations Unies, doc. A/C.3/SR.1367,
    par. 29 ; les italiques sont de nous.)
Cet amendement n’a pas fait l’objet d’autres discussions avant l’adoption
de la convention par l’Assemblée générale en formation plénière lors de
sa 1406e séance, le 21 décembre 1965 (Nations Unies, doc. A/PV.1406).
   30. Je reconnais que, dans l’aﬀaire qui nous occupe, compte tenu de
leurs relations extrêmement tendues pendant la période allant de 2014
à 2017, les deux Parties n’auraient eu aucune chance de régler leur diﬀé-
rend même si elles l’avaient porté devant le Comité. C’eût été peine per-
due. C’est pour cette raison que, tout en maintenant mon interprétation
de l’article 22 de la convention, je n’ai pas voté contre la déclaration par
la Cour de sa compétence. Dans les circonstances de la présente aﬀaire,
insister sur le renvoi du diﬀérend devant le Comité aurait été pécher par
un excès de formalisme. Même à supposer la requête prématurée,
l’Ukraine aurait pu y remédier et il serait absurde de lui demander d’in-
troduire une nouvelle procédure (voir Certains intérêts allemands en
Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I., série A
no 6, p. 14 ; Concessions Mavrommatis en Palestine, arrêt no 2, 1924,

                                                                         69

        application de la cirft et de la ciedr (op. ind. tomka)             624

C.P.J.I., série A no 2, p. 34 ; Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence
et recevabilité, arrêt, C.I.J. Recueil 1984, p. 428-429, par. 83).


          III. Violations d’une « obligation internationale »

   31. Un dernier point mérite d’être soulevé quant à la précision du lan-
gage utilisé. La Cour fait quelquefois référence à des « violations » de la
« convention », de ses « articles » ou de « plusieurs dispositions de la
CIRFT et de la CIEDR » (voir, par exemple, arrêt, par. 30, 79, 90 et 93).
Je trouve assez regrettable que l’organe judiciaire principal de l’Organisa-
tion des Nations Unies ne prête pas davantage attention à la justesse des
termes qu’il emploie. En droit international, pour être qualiﬁé d’illicite, le
fait d’un Etat, qu’il s’agisse d’une action ou d’une omission, doit à la fois
être attribuable à cet Etat et constituer une violation d’une obligation
internationale lui incombant (article 3 du projet d’articles sur la responsa-
bilité de l’Etat pour fait internationalement illicite). La Commission du
droit international a choisi cette qualiﬁcation à dessein parce que celle-ci
était « établie de longue date » (Annuaire de la Commission du droit inter-
national, 2001, vol. II, 2e partie, p. 35, par. 7 du commentaire de l’ar-
ticle 2). Ainsi que la Commission l’avait déclaré à juste titre dans son
commentaire de ce qui était alors l’article 3 du projet d’articles, qui fut
adopté en première lecture, il est « plus approprié de parler … de « viola-
tion d’une obligation internationale » que de violation « d’une règle » ou
« d’une norme » de droit international » (Annuaire de la Commission du
droit international, 1973, vol. II, p. 187, par. 15 du commentaire de l’ar-
ticle 3, les italiques sont dans l’original). Selon les termes de la Commis-
sion, cette expression est
     « la plus exacte. La règle est le droit au sens objectif ; l’obligation est
     une situation juridique subjective, et c’est par rapport à cette situa-
     tion qu’intervient le comportement du sujet, soit qu’il se conforme à
     l’obligation, soit qu’il la transgresse. » (Ibid.)

Et, comme la Commission l’a fait observer, l’expression « violation d’une
obligation internationale » correspond à celle (« violation d’un engage-
ment international ») employée à l’alinéa c) du paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour (Annuaire de la Commission du droit
international, 2001, vol. II, 2e partie, p. 36, par. 7 du commentaire de l’ar-
ticle 2). La Cour aurait pu s’inspirer des termes de son propre instrument
constitutif.

                                                    (Signé) Peter Tomka.




                                                                             70

